Per Curiam.

Having carefully reviewed the record, we agree that Kevin M. Kapel has not sufficiently demonstrated his present character and fitness for admission to the practice of law in Ohio. We also concur in the board’s recommendation. Accordingly, Kapel’s pending applications to take the Ohio Bar Examination are disapproved, and he may not reapply until necessary for the February 1996 Bar examination.

Judgment accordingly.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.